DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

           PHILIP G. MAVON, JR. and OMA JEAN MAVON,
                           Appellants,

                                   v.

        CITY OF FORT LAUDERDALE, SCOTT S. LIBERMAN,
                    and DONNA LIBERMAN,
                          Appellees.

                             No. 4D20-2520

                         [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No.
062018CA028446AXXXCE.

   Alan R. Poppe and Ariel R. Deray of Saul Ewing Arnstein & Lehr LLP,
Fort Lauderdale, for appellants.

  Michael T. Burke of Johnson, Anselmo, Murdoch, Burke, Piper &
Hochman, P.A., Fort Lauderdale, for appellee City of Fort Lauderdale.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.